DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 10, 14, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR20070051506) in view of Hoshino (JP08334292). 
Regarding claim 1, Lee teaches a collector tube (36/38, Fig. 3-6) for a heat exchanger, which has at least one flat tube (34), comprising: a recess (see annotated Fig. 4 & 6, hereinafter Fig. A), through which a separator (Fig. A) is inserted into the collector tube in an insertion position, the recess (Fig. A) forming an oblong and planar slot (see shape thereof) in a base (Fig. A) of the collector tube. 

    PNG
    media_image1.png
    342
    900
    media_image1.png
    Greyscale

Fig. A – Annotated Fig. 4 & 6 of Lee
Lee does not teach wherein a clearance fit is present between the separating wall and the recess in response to the insertion of the separator; wherein the separating wall provides two elevations spaced apart from one another to attain an increase of the separating wall thickness in a subarea of the separator, the two elevations each engaging an inner surface of the oblong and planar slot; wherein, in the insertion position of the separator, the two elevations arranged in an area of the recess; and wherein, in the insertion position, a press fit is present between the two elevations and the recess.  
Hoshino teaches the separator (Annotated Fig. 4 & 6 of Hoshino, hereinafter Fig. B) has a separating wall (Fig. B) comprising a separating wall thickness (thickness thereof), wherein a clearance fit (see clearance on either side of separator wall) is present between the separating wall and the recess in response to the insertion of the separator; wherein the separating wall provides two elevations (10 & Fig. B) spaced apart (i) from one another to attain an increase of the separating wall thickness in a subarea of the separator, the two elevations each engaging an inner surface of the oblong slot; wherein, in the insertion position of the separator, the two elevations arranged in an area of the recess; and wherein, in the insertion position, a press fit is 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to include the separator having elevations as taught by Hoshino, in order to facilitate assembly and provide more effective brazing (¶[0032]).  

    PNG
    media_image2.png
    453
    725
    media_image2.png
    Greyscale

Fig. B of FOR1, annotated Fig. 1-2
Regarding claim 5, Lee teaches the limitations of claim 1, and Lee further teaches the separator (Fig. A) at least partially has a curved boundary edge.  

Regarding claim 7, Lee teaches the limitations of claim 1, and Lee further teaches the collector tube is embodied of the base (Fig. A) and a cover (Fig. A).  
Regarding claim 8, Lee teaches the limitations of claim 7, and Lee further teaches the cover (Fig. A) is arranged so as to be located opposite the base (Fig. A); the base and the cover embody a longitudinal duct; the base has at least one passage comprising an opening (42a) for accommodating the at least one flat tube of the heat exchanger.  
Regarding claim 10, Lee teaches the limitations of claim 1, and Lee further teaches the two elevations (Fig. B) along a first direction of extension and along a second direction of extension have at least one of identical dimensions. 
Regarding claim 14, Lee teaches a heat exchanger for a vehicle, comprising: a plurality of flat tubes (34), which are spaced apart from one another; and at least one collector tube (36/38, Fig. 3-6) fluidically connecting the flat tubes to one another, the at least one collector tube having a recess (see annotated Fig. 4 & 6, hereinafter Fig. A), through which a separator (Fig. A) is inserted into the at least one collector tube in an insertion position, the recess forming an oblong and planar slot in a base of the collector tube.
Lee does not teach the separator has a separating wall comprising a separating wall thickness, wherein a clearance fit is present between the separating wall and the recess in response to the insertion of the separator; wherein the separating wall provides two elevations to attain an increase of the separating wall thickness in a subarea of the separator, the two 
Hoshino teaches the separator (Annotated Fig. 4 & 6 of Hoshino, hereinafter Fig. B) has a separating wall (Fig. B) comprising a separating wall thickness (thickness thereof), wherein a clearance fit (see clearance on either side of separator wall)  is present between the separating wall and the recess in response to the insertion of the separator; wherein the separating wall provides two elevations (10 & Fig. B) to attain an increase of the separating wall thickness in a subarea of the separator, the two elevations each engaging an inner surface of the oblong and planar slot; wherein, in the insertion position of the separator, the two elevations arranged in an area of the recess; and wherein, in the insertion position, a press fit is present between the at least one two elevations and the recess (¶[0010]), in order to facilitate assembly and provide more effective brazing (¶[0032]).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to include the separator having elevations as taught by Hoshino, in order to facilitate assembly and provide more effective brazing (¶[0032]).  
Regarding claim 18, Lee teaches the limitations of claim 14, and Lee further teaches the separator (Fig. A) at least partially has a curved boundary edge.  

Regarding claim 20, Lee teaches a collector tube for a heat exchanger, which has at least one flat tube, comprising: a base and a cover arranged opposite one another and embodying a longitudinal duct, the base having a generally planar surface; and a recess through the generally planar surface of the base, through which a separator is inserted into the collector tube in an insertion position; wherein the base has at least one passage comprising an opening for accommodating the at least one flat tube of the heat exchanger; wherein the separator has a separating wall comprising a separating wall thickness.  
Lee does not teach the separator has a separating wall comprising a separating wall thickness, wherein a clearance fit is present between the separating wall and the recess in response to the insertion of the separator; wherein the separating wall provides two elevations to attain an increase of the separating wall thickness in a subarea of the separator; wherein, in the insertion position of the separator, the two elevations  arranged in an area of the recess; and wherein, in the insertion position, a press fit is present between the two elevations and the recess
Hoshino teaches wherein the separator (Annotated Fig. 4 & 6 of Hoshino, hereinafter Fig. B) has a separating wall (Fig. B) comprising a separating wall thickness (thickness thereof), wherein a clearance fit (see clearance on either side of separator wall) is present between the separating wall and the recess in response to the insertion of the separator; wherein the separating wall provides two elevations (10 & Fig. B) to attain an increase of the separating wall 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to include the separator having elevations as taught by Hoshino, in order to facilitate assembly and provide more effective brazing (¶[0032]).  
Claims 2, 15, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR20070051506) in view of Hoshino (JP08334292) and JPH0640684, hereinafter FOR2.
Regarding claim 2, Lee teaches the limitations of claim 1, and Lee does not teach the separator has a planar ledge extending to one side of a surface of the separator and opposite the recess, which, in the insertion position, is arranged outside of a longitudinal duct of the collector tube.  
FOR2 teaches the separator (Fig. 2-3) has a planar ledge (16) extending to one side of a surface of the separator (11) and opposite the recess, which, in the insertion position, is arranged outside of a longitudinal duct of the collector tube (7), in order to lock the partition plate into place for assembly (¶[0014]).   
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to include the ledge of FOR2, in order to lock the partition plate into place for assembly (¶[0014]). 

Regarding claim 15, Lee teaches the limitations of claim 14, and Lee does not teach the separator has a ledge extending to one side of a plane of the separator and opposite the recess, which, in the insertion position, is arranged outside of a longitudinal duct of the at least one collector tube.  
FOR2 teaches the separator (11) has a ledge (16) extending to one side of a plane of the separator and opposite the recess, which, in the insertion position, is arranged outside of a longitudinal duct of the at least one collector tube, in order to lock the partition plate into place for assembly (¶[0014]).   
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to include the ledge of FOR2, in order to lock the partition plate into place for assembly (¶[0014]). 
Claims 4, 17, 21-22, 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR20070051506) in view of Hoshino (JP08334292) and JPH0552578U, hereinafter FOR1.
Regarding claim 4, Lee as modified teaches the limitations of claim 1, and Hoshino further teaches wherein the elevations are convex, however, is silent to wherein the elevations are circular.  

  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to include the circular elevations of FOR1, as it has been held obvious to provide a simple substitution of one known element for another to obtain predictable results (see MPEP 2143 I).
Regarding claim 21, Lee as modified teaches the limitations of claim 1, and Lee does not teach a distance between the two elevations is at least twice a diameter of one of the at least two elevations.  Hoshino further teaches, however, the distance, relative to the dimension of the elevations may be adjusted, for the purpose of set the gap for brazing surfaces (¶[0021]).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee for the purpose of set the gap for brazing surfaces, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(II).
FOR1 teaches wherein such convex elevations and circular elevations are functional equivalents (see circular embodiment of 4c; Fig. 1-2 and convex elevations of Fig. 4g), for the same purpose of press fitting the separator into a recess (¶[0006]).
  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to include the circular 
Regarding claim 17, Lee as modified teaches the limitations of claim 14, and Hoshino further teaches wherein the elevations are convex, however, is silent to wherein the elevations are circular.  
FOR1 teaches wherein such convex elevations and circular elevations are functional equivalents (see circular embodiment of 4c; Fig. 1-2 and convex elevations of Fig. 4g), for the same purpose of press fitting the separator into a recess (¶[0006]).
  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to include the circular elevations of FOR1, as it has been held obvious to provide a simple substitution of one known element for another to obtain predictable results (see MPEP 2143 I).
Regarding claim 24, Lee as modified teaches the limitations of claim 14, and Lee does not teach a distance between the two elevations is at least twice a diameter of one of the at least two elevations.  Hoshino further teaches, however, the distance, relative to the dimension of the elevations may be adjusted, for the purpose of set the gap for brazing surfaces (¶[0021]).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee for the purpose of set the gap for brazing surfaces, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(II).

  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to include the circular elevations of FOR1, as it has been held obvious to provide a simple substitution of one known element for another to obtain predictable results (see MPEP 2143 I).
Regarding claim 22, Lee as modified teaches the limitations of claim 21, and Lee as modified above further teaches the two elevations have identical diameters (by providing two circular elevations 4c – FOR1).  
Regarding claim 25, Lee as modified teaches the limitations of claim 24, and Lee as modified above further teaches the two elevations have identical diameters (by providing two circular elevations 4c – FOR1).  
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR20070051506) in view of Hoshino (JP08334292) and in further view of Bonner (DE4130517A1).
	Regarding claim 9, Lee teaches the limitations of claim 8, and Lee does not teach the at least one passage has a collar (18), which extends away from the longitudinal duct.  
	Bonner teaches the at least one passage has a collar (18), which extends away from the longitudinal duct, in order to provide a header capable of withstanding high pressures (¶[0019]). 
.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S RUPPERT/Primary Examiner, Art Unit 3763